OPINION OF THE'COURT — by the
Hon. I. R. NICHOLSON
These are appeals from the county and probate court of Monro© county.
Since expressing an opinion in these cases, this court is satisfied that it has no jurisdiction. The act of 1824, which amalgamates the county and probate courts, gives no appeal to this or any other court; and this court has often decided that it is a court of limited jurisdiction, and can only take cognizance of causes brought before it by 'express law. The cases are therefore dismissed for want of jurisdiction.
All the judges concur.